DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 11, 13-14, 17, 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim limitation of independent claims 1, 11 and 17 reciting “generating an image report for the digital image based on the reference image report, the image report comprising a textual report generated at least in part on the content of the image reference report” falls under the grouping of Mental Processes (i.e., concepts performed in the human mind including an observation, evaluation, judgement, opinion). Further evidence that this is a mental process recitation is provided in the background of the publication of the instant application (see ¶ 4: “after obtaining the image information, a radiologist writes an image report based on the image information”). This judicial exception is not integrated into a practical application because the independent claims do not recite any limitations that would be considered a practical application. In particular, the additional limitations of “obtaining a digital image and retrieving a reference image from a database based on the digital image, the reference image associated with a reference image report” can be regarded as insignificant extra-solution activity or mere data gathering steps.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the independent claims do not recite any additional limitations. 
Dependent claims 3, 13 and 19 recite the limitation of “obtaining an execution operation input by a user for an image report control, the digital image report control used to copy the reference image report; and generating, based on the execution operation, the digital image report” which again recite an abstract idea that falls under Mental Processes. This is because a radiologist can mentally or manually perform the operation of copying a digital report using an input device, such as a mouse or a keyboard. In addition, as noted above, evidence that this is a mental process recitation is provided in the background of the publication of the instant application (see ¶ 4: “after obtaining the image information, a radiologist writes an image report based on the image information”). In this case, the radiologist writes an image report by copying a reference image report. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the dependent claims do not recite any additional limitations. 
Dependent claims 4, 14 and 20 recite the limitation “identifying lesion information in the digital image” which again falls under the abstract idea grouping of Mental Processes. It is clear that a radiologist might mentally identify lesion information by visually inspecting an image. The additional limitation of “retrieving the reference image based on the lesion information” does not integrate the judicial exception practical application because it is merely an extra-solution activity or data gathering step. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the dependent claims do not recite any additional limitations. 
Dependent claim 5 recites the limitation “the lesion information comprising information selected from the group consisting of a lesion type, a lesion size, a lesion shape, a lesion position, and a lesion period” which fails under the abstract idea grouping of Mental Processes. It is clear that a radiologist might mentally identify lesion information relating to type, or shape or size or position by visually inspecting the image. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the dependent claims do not recite any additional limitations. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 11, 13, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minakuchi et al.1 (hereinafter “D1”).
With regard to claim 1, D1 teach obtaining a digital image (see fig. 1: capturing an image, see also fig 8: s104, ¶ 22); retrieving a reference image from a database based on the digital image, the reference image associated with a reference image report (see ¶¶ 23, 47-49, fig. 2, fig. 8: retrieving similar past image and corresponding medical report; see also ¶¶ 52, 56); and generating an image report for the digital image based on the reference image report, the image report comprising a textual report generated at least in part on the content of the reference image report (see ¶¶ 68, 73, fig 7: report creation assistant to generate report based on reference report of similar image;  see also fig. 2, 8: report creation assisting apparatus to generate a report based on reference report related to similar image).
With regard to claim 3, D1 teach obtaining an execution operation input by a user for an image report control (see ¶ 68: doctor requesting image report through input device), the digital image report control used to copy the reference image report and generating, based on the execution operation, the digital image report (see fig. 7, ¶¶ 68, 73: past reference report related to similar image imported or copied and used in generating or creating a report for the digital image).
With regard to claim 11, see discussion of claim 1. D1 implicitly teach a non-transitory computer readable medium for implementing the method of claim 1. 
With regard to claims 13 and 19, see discussion of claim 3.
With regard to claim 17, see discussion of claim 1. D1 implicitly teach a processor and memory for implementing the method of claim 1. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 14-15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over D1.
	With regard to claim 4, D1 teach the retrieving the reference image based on the digital image comprising: identifying and retrieving the reference image based on the see ¶¶ 49-52: retrieving related past image based on UID information). Examiner notes that D1 fail to explicitly teach that the common object is a lesion, however Examiner takes Official Notice to the fact that extracting lesion information is well known in the art before the effective filing date and would have been particularly obvious to incorporate or substitute the common object information to a lesion, particularly when the examination of the patient is related to treating lesions, yielding predictable and enhanced results. In other words, when the examination of the patient is related to lesions, it would have been obvious to search for similar lesion images from the past in order to generate a report. 
With regard to claim 5, D1 teach method of claim 4, but fail to explicitly teach wherein the lesion information comprising information selected from the group consisting of a lesion type, a lesion size, a lesion shape, a lesion position, and a lesion period. However, Examiner takes Official Notice to the fact that extracting lesion information such as type or size is well known in the art before the effective filing date and would have been particularly obvious to incorporate or substitute the common object information to a lesion, particularly when the examination of the patient is related to treating lesions, yielding predictable and enhanced results. In other words, when the examination of the patient is related to lesions, it would have been obvious to search for similar lesion images from the past in order to generate a report. 
With regard to claim 6, D1 teach method of claim 4, the retrieving the reference image based on the see ¶¶ 49-52: UID or object unique identifier information feature quantities inherently used to retrieve reference image from a plurality of pre stored historical images by determining degree of similarity); computing a similarity between the greater than or equal to a pre-configured threshold, then selecting at least one historical image corresponding to the historical lesion information to be the at least one reference image (see ¶¶ 49-52: calculating degree of similarities and ranking according to similarity and retrieving image ranked higher than predetermined threshold). Examiner notes that D1 fail to explicitly teach lesion information and computing similarity between lesions of past images, however, Examiner takes Official Notice to the fact that extracting lesion information such as type or size is well known in the art before the effective filing date and would have been particularly obvious to incorporate or substitute the common object information to a lesion, particularly when the examination of the patient is related to treating lesions, yielding predictable and enhanced results. In other words, when the examination of the patient is related to lesions, it would have been obvious to search for similar lesion images from the past in order to generate a report. 

	With regard to claims 14 and 20, see discussion of claim 4. 
	With regard to claim 15, see discussion of claim 6.



Claims 2, 7-10, 12, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US Publication No. 20090192824.